Citation Nr: 0720654	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-39 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for intermittent 
trapezius muscle strain affecting the cervical spine, claimed 
as a neck disorder secondary to residuals of a coccyx 
fracture with sacroiliac joint dysfunction and a right 
buttock muscle contusion.  

2.  Entitlement to service connection for intermittent 
trapezius muscle strain affecting the top of the right 
shoulder, claimed as a bilateral shoulder disorder secondary 
to residuals of a coccyx fracture with sacroiliac joint 
dysfunction and a right buttock muscle contusion.  

3.  Entitlement to service connection for intermittent 
trapezius muscle strain affecting the top of the left 
shoulder, claimed as a bilateral shoulder disorder secondary 
to residuals of a coccyx fracture with sacroiliac joint 
dysfunction and a right buttock muscle contusion.  

4.  Entitlement to service connection for a thoracic spine 
disorder, secondary to residuals of a coccyx fracture with 
sacroiliac joint dysfunction and a right buttock muscle 
contusion.  

5.  Entitlement to service connection for a right hip muscle 
disorder, secondary to residuals of a coccyx fracture with 
sacroiliac joint dysfunction and a right buttock muscle 
contusion.  

6.  Entitlement to service connection for a left hip 
disorder, secondary to residuals of a coccyx fracture with 
sacroiliac joint dysfunction and a right buttock muscle 
contusion.  

7.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, secondary to residuals of a 
coccyx fracture with sacroiliac joint dysfunction and a right 
buttock muscle contusion.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to December 
1993.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Lincoln, Nebraska, VA Regional Office (RO).   

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in September 2006.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  A cervical spine disorder is not shown to have been 
caused or aggravated by the veteran's service-connected 
residuals of a coccyx fracture with sacroiliac joint 
dysfunction and a right buttock muscle contusion.  

2.  A right shoulder disorder is not shown to have been 
caused or aggravated by the veteran's service-connected 
residuals of a coccyx fracture with sacroiliac joint 
dysfunction and a right buttock muscle contusion.  

3.  A left shoulder disorder is not shown to have been caused 
or aggravated by the veteran's service-connected residuals of 
a coccyx fracture with sacroiliac joint dysfunction and a 
right buttock muscle contusion.  

4.  A thoracic spine disorder is not shown to have been 
caused or aggravated by the veteran's service-connected 
residuals of a coccyx fracture with sacroiliac joint 
dysfunction and a right buttock muscle contusion.  

5.  A right hip muscle disorder was caused or aggravated by 
the veteran's service-connected residuals of a coccyx 
fracture with sacroiliac joint dysfunction and a right 
buttock muscle contusion.  

6.  A left hip disorder is not shown to have been caused or 
aggravated by the veteran's service-connected residuals of a 
coccyx fracture with sacroiliac joint dysfunction and a right 
buttock muscle contusion.  

7.  Degenerative joint disease of the lumbar spine is not 
shown to have been caused or aggravated by the veteran's 
service-connected residuals of a coccyx fracture with 
sacroiliac joint dysfunction and a right buttock muscle 
contusion.  


CONCLUSIONS OF LAW

1.  A cervical spine disorder is not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2006).

2.  A right shoulder disorder is not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2006).

3.  A left shoulder disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006).

4.  A thoracic spine disorder is not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2006).

5.  A right hip muscle disorder is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006).

6.  A left hip disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006).

7.  A lumbar spine disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in November 2004; a rating 
decision in March 2005; and a statement of the case in 
September 2005.  The November 2004 letter preceded the RO's 
initial adjudication (in March 2005).  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA has made 
all efforts to notify and to assist the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication (the March 2005 rating 
decision) or even the final RO adjudication (the September 
2005 statement of the case) is harmless.  The Board finds 
that even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the veteran has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
RO adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication.  

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA examinations are of 
record.  See 38 C.F.R. § 3.159 (2006).  Thus, VA has 
fulfilled its duty to assist the appellant.  The Board now 
turns to the merits of the left foot disability claim.

Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2006).

Initially, the Board notes that at the hearing, the veteran 
limited his appeal to secondary service connection.  
Transcript at 3 & 20 (2006).  The Board further notes that in 
regard to direct service connection, service medical records 
show that the veteran fractured his coccyx.  There were, 
however, no complaints in regard to the shoulders, hips, 
cervical, lumbar or thoracic spine at that time.  In 
addition, while the veteran indicated at separation in 
December 1993 that he had or had had recurrent back pain, on 
examination, the spine and musculoskeletal system, and upper 
and lower extremities were normal, and he specifically denied 
having or having had a painful or "trick" shoulder.  On VA 
examination in March 1994, the lumbar spine was normal.  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2006).  This includes an increase in disability.  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Thus, in this case, in order to 
warrant service connection for a disorder of the cervical, 
thoracic or lumbar spine, a right and left hip disorder, and 
a right and left shoulder disorder, the evidence must show 
that the veteran's service-connected diseases or injuries 
either caused or aggravated the claimed disorders.  

Cervical Spine

In this case, the veteran is service connected for residuals 
of a coccyx fracture with sacroiliac joint dysfunction and a 
right buttock muscle contusion.  As noted in the February 
2005 VA examination report, the veteran asserts that as a 
result of the coccyx injury, his body is lopsided causing 
neck pain.  Private x-ray examination of the cervical spine 
in March 2003 was normal.  On VA examination in February 
2005, he had a normal gait and station, and was noted to move 
quickly and easily.  The neck showed no palpable muscle 
spasm, and a normal cervical curvature and musculature about 
the neck were noted.  No pain was noted with range of motion 
of the cervical spine.  X-ray examination of the cervical 
spine was normal.  The pertinent diagnosis was intermittent 
trapezius muscle strain affecting the cervical spine.  

The issue of whether a cervical spine disorder is related to 
a service-connected disease or injury requires competent 
evidence.  The veteran is competent to report his symptoms.  
He is not, however, a medical professional and his opinion is 
not competent in regard to matters requiring medical 
expertise.  His statements do not constitute competent 
medical evidence that a cervical spine disorder is related to 
the service-connected residuals of a coccyx fracture with 
sacroiliac joint dysfunction and a right buttock muscle 
contusion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The most probative evidence 
establishes that no degree of disability due to a cervical 
spine disorder is related to a service-connected disease or 
injury.  The February 2005 VA examiner stated that the 
veteran's cervical/neck condition was not at least as likely 
as not due to the service-connected residuals of trauma to 
the coccyx area.  The examiner added that there was 
insufficient clinical information to connect the 
cervical/neck condition to an injury to the coccyx and 
sacrum.  The August 2005 VA examiner added that the veteran's 
trapezius muscle strain potentially affecting his neck was 
not at least as likely as not aggravated by his service-
connected coccyx fracture residuals, noting that the 
trapezius muscle is anatomically far removed from the coccyx 
and that each is unlikely to be affecting the other because 
of the distance.  Such evidence is far more probative than 
the veteran's unsupported lay opinion.  The examiners 
reviewed the claims file and provided a complete rationale 
for the opinions.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

Shoulders

As noted, the veteran is service connected for residuals of a 
coccyx fracture with sacroiliac joint dysfunction and a right 
buttock muscle contusion.  The Board notes that in his 
November 2004 notice of disagreement, the veteran stated that 
a doctor told him that his right shoulder was approximately 
2-3 inches shorter than the left shoulder and attributed such 
to the muscles on the right side of the body having shortened 
since the time of the in-service coccyx injury.  On VA 
examination in February 2005, however, the musculature about 
the shoulders was normal and no palpable spasm was noted.  
The bilateral shoulders were noted to normal.  X-ray 
examination of the bilateral shoulders was normal.  The 
assessment was that intermittent trapezius muscle strain 
affected the top of both shoulders.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The most probative evidence establishes 
that no degree of disability due to a bilateral shoulder 
disorder is related to a service-connected disease or injury.  
The February 2005 VA examiner specifically stated that 
examination of the shoulders was normal, and that that 
intermittent trapezius muscle strain affecting the top of 
both shoulders, was not at least as likely as not due to the 
service-connected residuals of trauma to the coccyx area.  
The examiner added that there was insufficient clinical 
information to connect a bilateral shoulder disorder to an 
injury to the coccyx and sacrum.  The August 2005 VA examiner 
added that the veteran's trapezius muscle strain potentially 
affecting his shoulders was not at least as likely as not 
aggravated by his service-connected coccyx fracture.  The 
examiner noted that the trapezius muscle is anatomically far 
removed from the coccyx and that each is unlikely to affect 
the other because of the distance.  Such evidence is far more 
probative than the veteran's unsupported lay opinion.  The 
examiners reviewed the claims file and provided a complete 
rationale for the opinions.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

Thoracic Spine

The veteran is service connected for residuals of a coccyx 
fracture with sacroiliac joint dysfunction and a right 
buttock muscle contusion.  He asserts that he has a thoracic 
spine disorder related to the service-connected coccyx 
fracture residuals.  Significantly, the record does not show 
that a thoracic spine disorder has been diagnosed.  On VA 
examination in February 2005, the musculature about the upper 
back was normal, and no palpable spasm was noted.  The 
examination report notes that the thoracolumbar spine showed 
no tenderness to palpation of the thoracic spine or of the 
parathoracic lumbar muscles, and range of motion was normal.  
The examiner specifically noted that examination of the 
thoracic spine was normal.  

The veteran is competent to report his symptoms, to include 
pain.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The competent 
evidence is the February 2005 VA examination report 
establishing that the veteran's thoracic spine is normal.  
Such evidence is far more probative than the veteran's 
unsupported lay opinion.  Absent competent evidence of 
disease or injury productive of disability, service 
connection is not warranted.  See Sanchez-Benitez v. West, 
259 F.3d 1356 (Fed. Cir. 2001).  At this time, there is no 
diagnosis involving the thoracic spine identified as disease 
or injury.  In such circumstances, pain alone is not a 
compensable disability.  Thus, service connection is not 
warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

Hips

The veteran is service connected for residuals of a coccyx 
fracture with sacroiliac joint dysfunction and a right 
buttock muscle contusion.  The Board notes that the December 
2003 VA examination report notes that while the veteran 
complained of hip pain, the veteran actually identified the 
iliac crest and the buttocks as the site of the pain.  
Regardless, the February 2005 VA examiner determined that the 
sacroiliac joint dysfunction and the contusion of the buttock 
muscle had resulted in chronic pain related to a right hip 
muscle disorder.  The Board finds the evidence is in support 
of a grant of service connection for a right hip muscle 
disorder.  In regard to the left hip, the Board notes that 
there is no evidence of a left hip disorder.  Absent 
competent evidence of disease or injury productive of 
disability, service connection is not warranted.  See 
Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  At 
this time, there is no diagnosis involving the left hip 
identified as disease or injury.  In such circumstances, pain 
alone is not a compensable disability.

In sum, the evidence is in favor of service connection for a 
right hip muscle disorder secondary to the service-connected 
residuals of a coccyx fracture.  Consequently, the benefits 
sought on appeal in regard to the right hip are granted.  The 
preponderance of the evidence is against the claim in regard 
to service connection for a left hip disorder.  Consequently, 
the benefits sought on appeal in regard to a left hip 
disorder are denied.  

Lumbar Spine

In this case, the veteran is service connected for residuals 
of a coccyx fracture with sacroiliac joint dysfunction and a 
right buttock muscle contusion.  In February 2004, mild disc 
narrowing at L5-S1 was shown on x-ray examination.  A March 
2004 VA treatment record notes degeneration of the 
lumbosacral intervertebral disc.  In February 2005, the VA 
examiner noted degenerative joint disease of the lumbar 
spine.  The examiner specifically stated that the veteran's 
lumbar spine disorder was not at least as likely as not due 
to the service-connected residuals of trauma tot the coccyx 
area.  The examiner added that there was insufficient 
clinical information to connect the back/lumbar disorder to 
an injury to the coccyx and sacrum.  The Board notes that 
treatment records, dated in March 2004, note low back and leg 
length discrepancy, and an up slip at his right sacroiliac 
joint.  Regardless, the August 2005 VA examiner stated that 
the veteran's degenerative joint disease of the lumbar spine 
was not at least as likely as not aggravated by the service-
connected coccyx fracture.  The examiner noted that he was 
unaware of any medical literature that listed degenerative 
joint disease of the lumbar spine being caused or aggravated 
by a coccyx fracture, and that there was no medical 
literature showing that degenerative joint disease was caused 
by an altered gait.  The Board notes that service connection 
for spina bifida occulta was denied in a final July 1994 
rating decision.  Regardless, the August 2005 VA examiner 
stated that the veteran's spina bifida occulta was not 
aggravated by a coccyx fracture, noting that spina bifida 
occulta is a congenital malformation without clinical 
significant and is normally found as an incidental diagnosis 
on x-ray examination.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that a back/lumbar spine disorder is related to service-
connected residuals of a coccyx fracture with sacroiliac 
joint dysfunction and a right buttock muscle contusion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The competent evidence is the February 
2005 and August 2005 VA opinions.  Those examiners reviewed 
the claims file and established that a lumbar spine disorder, 
to include degenerative joint disease, is not related to a 
service-connected disease or injury.  Such evidence is far 
more probative than the veteran's unsupported lay opinion.

The Board notes that while the evidence establishes that 
service connection is not warranted for degenerative joint 
disease of the lumbar spin, the veteran is service connected 
for sacroiliac dysfunction.  Pursuant to 38 C.F.R. § 4.66, 
the lumbosacral and sacroiliac joints should be considered as 
one anatomical segment for rating purposes.  
	
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


	 (CONTINUED ON NEXT PAGE)









ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for a thoracic spine disorder is denied.  

Service connection for a right hip muscle disorder is 
granted.  

Service connection for a left hip disorder is denied.  

Service connection for degenerative joint disease of the 
lumbar spine is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


